DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4 and 13-15 are canceled.  Claims 1, 5-12, and 16-20 are under examination.
The finality of the rejection of the last Office action (mailed 02 August 2021) is withdrawn upon further consideration.
Upon further consideration, the rejection of claims 1, 5-12, and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 26, 32, and 35 of U.S. Patent No. 9,725,505 B2 as set forth at pp. 4-5 of the previous Office action (mailed 02 August 2021) is withdrawn.  

Claim Objections
Claims 1, 18, and 20 are objected to because of the following informalities:  Claim 1 parts (g) through (m), claim 18, and claim 20 each contain a typographical error wherein “CDH2” should read “CDRH2.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 depends from a canceled claim.  Accordingly, the metes and bounds of the claim cannot be determined and the claim is indefinite.

Claim Interpretation
	For the following rejections on the grounds of nonstatutory double patenting, 35 U.S.C. 102, and 35 U.S.C. 103, the claims are interpreted as follows.
	Claim 1 recites, “A method of increasing renal function…” and “…to increase renal function…”  The degree of increase and type of renal function are not specified.  Thus, this phrase is interpreted as reading on very small increases, as well as renal function of any type (e.g., glomerular filtration rate [GFR], albuminaria, hyperuricemia, etc.).  It is noted that the instant specification does not appear to provide an unambiguous definition of the term that is inconsistent with this interpretation.
Claim 1 further recites, “…in a subject suffering from chronic kidney disease (CKD)…”  This is interpreted as including subjects suffering from CKD at any stage, and with any number of co-morbidities.  This is consistent with the usage of the phrase in [0088] of the instant specification, for example.
Claim 1 further recites, “administering an effective amount of an anti-GDF15 antibody…”  An effective amount is interpreted as an amount that achieves an increase (of any degree) in renal function (of any type).  It is noted that paragraph [00109] of the instant specification teaches that an “effective amount” includes “0.1 mg/kg to 100 mg/kg, e.g., 1 mg/kg to 100 mg/kg, 1 mg/kg to 10 mg/kg.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 5-8, and 16-20:
Claims 1, 5-8, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 26, 32, and 35 of U.S. Patent No. 9,725,505 B2 with evidence provided by Breit et al. (2012, Nephrol. Dial. Transplant. 27:70-75) and Levey et al. (2009, Am. J. Kidney Dis. 53(3):S4-S16). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to therapeutic methods of administering anti-GDF15 antibodies to a subject, wherein the structures of the antibodies recited in the instant claims are also recited in the patented claims.  It is noted that while the sequence identifiers (i.e., SEQ ID NOs:) used in the instant and patented claims differ, they correspond to identical sequences derived from antibodies having identical names.  For example, instant claim 1 part g) and instant claim 18 recite an antibody that comprises SEQ ID NOs: 1, 7, 13, 16, 18, and 22.  Instant SEQ ID NOs: 1, 7, 13, 16, 18, and 22 are identical to 505’s SEQ ID NOs: 1, 237, 15, 21, 26, and 244, respectively.  This antibody is recited in 505’s claim 2 part a), for example.  Instant claim 17 refers to SEQ ID NOs: 47 and 30, which are identical to SEQ ID NO:s: 258 and 264, respectively, as recited in patented claim 15 part a), for example. Instant claim 19 refers to SEQ ID NOs: 48 and 29, which are identical to SEQ ID NOs: 260 and 208, respectively, as recited in patented claim 15 part b), for example.  Instant claim 20 refers to SEQ ID NOs: 1, 8, 13, 16, 18, and 21, which are identical to SEQ ID NOs: 1, 238, 15, 21, 26, and 32, respectively, as recited in patented claim 2 part b), for example.  In this respect, the antibodies recited in the patented claims anticipate the antibodies recited in the instant claims.
Also regarding the antibody structures recited in the two sets of claims, instant claim 16 requires the antibody to be humanized or human.  While the patented claim do not use these terms, it is noted that many of the antibodies recited in the patented claims are humanized or human.  For example antibody Hu01G06 recited as one alternative in patented claim 2 part a) is a humanized antibody.  Using the specification of ‘505 as a dictionary, it can be seen in Table 23, for example, that Hu01G06 antibody forms are all human or humanized.  Since many of the antibodies recited in alternative in the patented claims are human or humanized (such as the antibodies recited in claims 2 parts a) and b), and claim 15 parts a) and b), discussed above), the patented claims anticipate the instant claims in this limitation.
The main difference between the two sets of claims is in the patient population being treated.  The instant claims recite increasing renal function in a subject suffering from chronic kidney disease (CKD).  The patented claims recite, in the alternative, patients suffering from other diseases or conditions, including cachexia, muscle loss, loss of organ mass associated with cachexia, or loss of appetite associated with cachexia.  However, the patented claims also recite, in the alternative, that the conditions can be associated with an underlying disease, including CKD.  See claims 3, 7, 26, 31, and 35, for examples.  Accordingly, the patient population recited in the alternative in the patented claims is a subgenus of the patient population of the instant claims, in that the patented claims recite a patient population having CKD plus cachexia, for example, whereas the instant claims include patients suffering from CKD but not necessarily suffering from cachexia. Accordingly, the subgenus recited in the patented claims anticipates the larger genus recited in the instant claims. 
It is noted that all subjects having CKD have impaired renal function to some extent by definition.  Note the definition of CKD at paragraph [0004] of the instant application wherein it is stated that CKD is a progressive loss of function over a prolonged period of time.  
It is further noted that all CKD patients necessarily have elevated GDF-15 levels in serum (a component of blood) as an inherent characteristic.  As evidence thereof, see Breit et al., p. 72, 1st paragraph, left column.
It is further noted that all CKD patients have GFRs below 90 ml/1.73m2 and albuminaria of over 30 mg albumin per g of creatinine in urine (i.e., 30 µg/mg) as an inherent characteristic.  As evidence thereof, see Levey et al., Table 1.
The courts have long settled that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  In other words, if the ordinary skilled artisan practiced the patented method of administering the recited antibodies to a subject suffering from CKD and cachexia, the subject would necessarily have an improvement in renal function of any type and/or degree as per the instant claims, since the administered agent is the same, and the patient population is a subgenus of the patient population claimed herein.  It is noted that the instant specification defines an “effective amount” as including a range of 0.1 mg/kg to 100 mg/kg, which is identical to the definition of an “effective amount” in ‘505 (see top of column 30).  For this comparison, the specification of ‘505 is used as a dictionary to breathe life and meaning into the term “effective amount” recited in the patented claims.  
Similarly, the patient population of the patented claims would necessarily have elevated serum GDF-15 levels and GFRs below 90 ml/1.73m2 as inherent characteristics, thus anticipating the instant claims.

Claims 1, 9, and 10:
Claims 1, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 26, 32, and 35 of U.S. Patent No. 9,725,505 B2 in view of Borges et al. (2009, J. Clin. Hypertension 11(5):253-259).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to therapeutic methods of administering anti-GDF15 antibodies to a subject, wherein the structures of the antibodies recited in the instant claims are also recited in the patented claims.  It is noted that while the sequence identifiers (i.e., SEQ ID NOs:) used in the instant and patented claims differ, they correspond to identical sequences derived from antibodies having identical names.  For example, instant claim 1 part g) recites an antibody that comprises SEQ ID NOs: 1, 7, 13, 16, 18, and 22.  Instant SEQ ID NOs: 1, 7, 13, 16, 18, and 22 are identical to 505’s SEQ ID NOs: 1, 237, 15, 21, 26, and 244, respectively.  This antibody is recited in 505’s claim 2 part a), for example.  In this respect, the antibodies recited in the patented claims anticipate the antibodies recited in the instant claims.
The main difference between the claim sets is in the patient population being treated.  The instant claims are limited to treating a subject suffering from chronic kidney disease (CKD) and hyperuricemia.  The patented claims recite patients suffering from other diseases or conditions, including cachexia, muscle loss, loss of organ mass associated with cachexia, or loss of appetite associated with cachexia.  However, the patented claims also recite that the conditions can be associated with an underlying disease, including CKD, in the alternative.  See claims 3, 7, 26, 31, and 35, for examples.  Accordingly, the patient population recited in the patented claims has CKD as recited in the instant claims. 
It is noted that all subjects having CKD have impaired renal function to some extent by definition.  Note the definition of CKD at paragraph [0004] of the instant application wherein it is stated that CKD is a progressive loss of function over a prolonged period of time.  
The courts have long settled that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  In other words, if the ordinary skilled artisan practiced the patented method of administering the recited antibodies to a subject suffering from CKD and cachexia, the subject would necessarily have an improvement in renal function of any degree and/or type as per the instant claims, since the administered agent is the same, and the patient population is a subgenus of the patient population claimed herein.  It is noted that the instant specification defines an “effective amount” as including a range of 0.1 mg/kg to 100 mg/kg, which is identical to the definition of an “effective amount” in ‘505 (see top of column 30).  For this comparison, the specification of ‘505 is used as a dictionary to breathe life and meaning into the term “effective amount” recited in the patented claims.  
  The patented claims also do not recite that the patient population has hyperuricemia, e.g., having a serum uric acid level of at least 6.3 mg/dL, as recited in instant claims 9 and 10.  However, Borges et al. teach that hyperuricemia is common in subjects having CKD, and that serum uric acid levels of 6 or even 7 mg/dL are observed.  See p. 255, last paragraph, right column; Table I; Figure; and Table II.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the method of treating cachexia associated with CKD in a subject by administering GDF-15 antibodies having the structures recited in the instant claims as taught by the patented claims, by choosing patients who also have hyperuricemia as per the instant claims with a reasonable expectation of success.  The motivation to do so is provided by Borges et al., who discuss how hyperuricemia is common in CKD patients.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Claims 1, 11, and 12:
Claims 1, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 26, 32, and 35 of U.S. Patent No. 9,725,505 B2 in view of Wish (2006, Clin. J. Am. Soc. Nephrol. 1:S4-S8).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to therapeutic methods of administering anti-GDF15 antibodies to a subject, wherein the structures of the antibodies recited in the instant claims are also recited in the patented claims.  It is noted that while the sequence identifiers (i.e., SEQ ID NOs:) used in the instant and patented claims differ, they correspond to identical sequences derived from antibodies having identical names.  For example, instant claim 1 part g) recites an antibody that comprises SEQ ID NOs: 1, 7, 13, 16, 18, and 22.  Instant SEQ ID NOs: 1, 7, 13, 16, 18, and 22 are identical to 505’s SEQ ID NOs: 1, 237, 15, 21, 26, and 244, respectively.  This antibody is recited in 505’s claim 2 part a), for example.  In this respect, the antibodies recited in the patented claims anticipate the antibodies recited in the instant claims.
The main difference between the claim sets is in the patient population being treated.  The instant claims are limited to treating a subject suffering from chronic kidney disease (CKD) and iron deficiency.  The patented claims recite patients suffering from other diseases or conditions, including cachexia, muscle loss, loss of organ mass associated with cachexia, or loss of appetite associated with cachexia.  However, the patented claims also recite that the conditions can be associated with an underlying disease, including CKD, in the alternative.  See claims 3, 7, 26, 31, and 35, for examples.  Accordingly, the patient population recited in the patented claims has CKD as recited in the instant claims. 
It is noted that all subjects having CKD have impaired renal function to some extent by definition.  Note the definition of CKD at paragraph [0004] of the instant application wherein it is stated that CKD is a progressive loss of function over a prolonged period of time.  
The courts have long settled that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  In other words, if the ordinary skilled artisan practiced the patented method of administering the recited antibodies to a subject suffering from CKD and cachexia, the subject would necessarily have an improvement in renal function of any degree and/or type as per the instant claims, since the administered agent is the same, and the patient population is a subgenus of the patient population claimed herein.  It is noted that the instant specification defines an “effective amount” as including a range of 0.1 mg/kg to 100 mg/kg, which is identical to the definition of an “effective amount” in ‘505 (see top of column 30).  For this comparison, the specification of ‘505 is used as a dictionary to breathe life and meaning into the term “effective amount” recited in the patented claims.  
The patented claims also do not recite that the patient population has iron deficiency, e.g., having transferrin saturation of below 25% and a low ferritin level, as recited in instant claims 11 and 12.  However, Wish teaches that anemia as defined by transferrin saturation less than 20% and lowered serum ferritin levels is a common comorbidity in patients suffering from CKD.  See abstract.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the patented method of treating cachexia associated with CKD in a subject by administering GDF-15 antibodies having the structures recited in the instant claims, by choosing patients who have the comorbidity of anemia with a reasonable expectation of success.  The motivation to do so is provided by Wish, who discuss how such patients are particularly in need of treatment.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Response to Applicant’s Arguments
	Applicant’s arguments (pp. 4-14, Appeal Brief received 02 September 2022), insofar as they pertain to the newly formulated rejections, have been fully considered but are not found to be persuasive for the following reasons.
	Applicant argues that none of the patented claims make obvious a method of increasing renal function since they are directed to methods of treating cachexia or loss of muscle/organ mass associated with cachexia, or increasing appetite in a mammal suffering from cachexia.  Applicant urges that while the patented claims include antibodies defined by the same sequences as those recited in instant claim 1, they do not teach or suggest increasing renal function.  Applicant further contends that the claimed methods’ recitation of treating cachexia could or would increase renal function.  
	This has been fully considered but is not found to be persuasive.  The patented claims recite methods of treating cachexia in a subject suffering from CKD.  This patient population has CKD and the common co-morbidity of cachexia.  This patient population is a subset of the instantly recited claims, which do not recite cachexia.  A subgenus anticipates its genus, however.  The patented claims recite administration of an effective amount of GDF15 antibodies, including those that have the same sequences as those recited in instant claims 1 and 17-20 as discussed in detail above.  Using the specification of ‘505 as a dictionary, an effective amount includes 0.1-100 mg/kg, which is also indicated by the instant specification as an appropriate “effective amount” for practicing the instantly claimed method.  Accordingly, the same amount of the same antibodies are administered to a subgenus of the patient population recited in the instant claims.  The patented claims thus anticipate the instant claims.  See discussion above for a more detailed analysis of the limitations of all of the instant claims.
	Applicant argues that there is no overlap in the patient populations, and that a patient population being treated for cachexia wherein the patient has CKD is not a subgenus of the instantly claimed patient population.  Specifically, Applicant argues that the patented claims are directed to administration of antibodies to patients with cachexia who also have CKD in order to treat the cachexia.  Applicant urges that the patient population is cachectic patients with CKD who receive treatment for cachexia which does not define a subgenus of CKD patients who receive treatment to increase renal function.
	This has been fully considered but is not found to eb persuasive.  The phrase “of treating cachexia” in the patented claims and “of increasing renal function” recite din the instant claims are intended uses, or a preamble.  The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the same amount of the same therapeutic agent is administered to a subject suffering from CKD alone in the instant claims and CKD plus cachexia in the patented claims.  The administered therapeutic agent is going to have its effect once it is administered.  Thus, administering the therapeutic agent to a subject having cachexia associated with CKD as per the patented claims will result in a positive therapeutic effect on both the cachexia and the depressed renal function that characterizes the CKD.   
	Applicant argues that there is no suggestion in the patented claims that the “effective amount” to treat cachexia, loss of muscle mass, or increase appetite in a mammal suffering from cachexia would also be effective to increase renal function in a subject with CKD as recited in the instant claims.  Applicant urges that even if the “effective amount” recited in the patented claims is the same as the “effective amount” recited in the instant claims, the patented claims still do not render obvious the subject matter of the instant claims, i.e., increasing renal function.  
	This has been fully considered but is not found to be persuasive.  The patient populations recited in the patented claims have cachexia associated with CKD.  Accordingly, all of the patients have CKD.  If the same amount of the same therapeutic agent was administered to this population, increased renal function would have resulted, whether or not that was the intent of the method, and whether or not such a result was observed.  Accordingly, the patented claims anticipate the instant claims.
	Regarding claim 6, Applicant further argues that the claims requires the patient to have a GFR below 90 mL creatinine/minute/1.73 m2 of body surface area.  Applicant urges that the patented claims do not point to such a patient.  
This has been fully considered but is not found to be persuasive.  As discussed in detail above, all CKD patients have GFRs below 90 ml/1.73m2 as an inherent (and indeed defining) characteristic.  As evidence thereof, see Levey et al., Table 1.
	Regarding claim 7, Applicant further argues that the claims requires the patient to have albuminuria.  Applicant urges that the patented claims do not point to such a patient.  
This has been fully considered but is not found to be persuasive.  As discussed in detail above, CKD patients have albuminaria as an inherent characteristic.  As evidence thereof, see Levey et al., Table 1.
Regarding claim 8, Applicant further argues that the claims requires the patient to exhibit urinary secretion of albumin in excess of 30 mg per day, 30 mg per liter of urine, and/or 30 µg/mg of creatinine in urine.  Applicant urges that the patented claims do not point to such a patient.  
This has been fully considered but is not found to be persuasive.  As discussed in detail above, CKD patients have over 30 mg albumin per g of creatinine in urine (i.e., 30 µg/mg) as an inherent characteristic.  As evidence thereof, see Levey et al., Table 1.
	Applicant’s arguments regarding dependent claims 9-12 are considered moot in view of the new rejections above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerner et al. (US 9,725,505 B2; issued 08 August 2017; effectively filed 21 December 2012) with evidence provided by Breit et al. (2012, Nephrol. Dial. Transplant. 27:70-75) and Levey et al. (2009, Am. J. Kidney Dis. 53(3):S4-S16).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Lerner et al. teach therapeutic methods of administering anti-GDF15 antibodies to a subject, wherein the antibodies comprise the same structures/sequences recited in the instant claims.  It is noted that while the sequence identifiers (i.e., SEQ ID NOs:) used in the instant application and the patent differ, they correspond to identical sequences derived from antibodies having identical names.  For example, instant claim 1 part g) and instant claim 18 recite an antibody that comprises SEQ ID NOs: 1, 7, 13, 16, 18, and 22.  Instant SEQ ID NOs: 1, 7, 13, 16, 18, and 22 are identical to 505’s SEQ ID NOs: 1, 237, 15, 21, 26, and 244, respectively.  This antibody is recited in 505’s claim 2 part a), and is referenced in Figure 20 for example.  Instant claim 17 refers to SEQ ID NOs: 47 and 30, which are identical to SEQ ID NO:s: 258 and 264, respectively, as recited in patented claim 15 part a) and Table 22, for example. Instant claim 19 refers to SEQ ID NOs: 48 and 29, which are identical to SEQ ID NOs: 260 and 208, respectively, as recited in patented claim 15 part b) and Table 22, for example.  Instant claim 20 refers to SEQ ID NOs: 1, 8, 13, 16, 18, and 21, which are identical to SEQ ID NOs: 1, 238, 15, 21, 26, and 32, respectively, as recited in patented claim 2 part b) and Figure 20, for example.  This is relevant to claims 1 and 17-20.
Regarding claim 16, human and humanized antibodies are taught at in Tables 22-23, for example.  Note Hu01G06 antibody forms are all human or humanized.  Also, Lerner et al. teach that human or humanized antibody forms are preferable for use in therapy of humans since they would be less likely to generate an adverse immune response.  See col. 2 li. 50-57.
Regarding all of the claims, Lerner et al. teach a patient population including those suffering from cachexia associated with chronic kidney disease (CKD).  See claims 3, 7, 26, 31, and 35, for examples.  See also paragraph bridging col. 28-29.  It is noted that this patient population taught by Lerner et al. is a subgenus of the patient population of the instant claims, in that Lerner et al.’s patient population has CKD plus cachexia, whereas the instant claims include patients suffering from CKD but not necessarily suffering from cachexia. Accordingly, the subgenus taught by Lerner et al. anticipates the larger genus recited in the instant claims. 
It is noted that all subjects having CKD have impaired renal function to some extent by definition.  Note the definition of CKD at paragraph [0004] of the instant application wherein it is stated that CKD is a progressive loss of function over a prolonged period of time.  
It is also noted that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  In other words, if the ordinary skilled artisan practiced the method of administering the recited antibodies to a subject suffering from CKD and cachexia as taught by Lerner et al., the subject would necessarily have an improvement in renal function of any degree and/or type as per the instant claims, since the administered agent is the same, and the patient population is a subgenus of the patient population claimed herein.  It is noted that the instant specification defines an “effective amount” as including a range of 0.1 mg/kg to 100 mg/kg, which is identical to the definition of an “effective amount” in ‘505 (see top of column 30).  For this comparison, the specification of ‘505 is used as a dictionary to breathe life and meaning into the term “effective amount” recited in the patented claims.  
Regarding claim 5, it is noted that CKD patients necessarily have elevated GDF-15 levels in serum (a component of blood) as an inherent characteristic.  As evidence thereof, see Breit et al., p. 72, 1st paragraph, left column.
Regarding claims 6-8, it is noted that CKD patients have GFRs below 90 ml/1.73m2 and albuminaria of over 30 mg albumin per g of creatinine in urine (i.e., 30 µg/mg) as an inherent characteristic.  As evidence thereof, see Levey et al., Table 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Lerner et al. (US 9,725,505 B2; issued 08 August 2017; effectively filed 21 December 2012) in view of Borges et al. (2009, J. Clin. Hypertension 11(5):253-259).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As discussed above, Lerner et al. teach therapeutic methods of administering anti-GDF15 antibodies to a subject, wherein the antibodies comprise the same structures/sequences recited in the instant claims, and wherein both Lerner et al. and the instant specification define “effective amounts” to include the same dosage range.  Lerner et al. also teach administration of the antibodies to treat cachexia associated with CKD, which is a subgenus of the instantly recited CKD.
	Lerner et al. do not explicitly teach that the patient population being treated has hyperuricemia, e.g., having a serum uric acid level of at least 6.3 mg/dL.  However, Borges et al. teach that hyperuricemia is common in subjects having CKD, and that serum uric acid levels of 6 or even 7 mg/dL are observed.  See p. 255, last paragraph, right column; Table I; Figure; and Table II.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the method of treating cachexia associated with CKD in a subject by administering GDF-15 antibodies having the structures recited in the instant claims, by choosing patients who also have hyperuricemia with a reasonable expectation of success.  The motivation to do so is provided by Borges et al., who discuss how hyperuricemia is common in CKD patients.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Claims 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Lerner et al. (US 9,725,505 B2; issued 08 August 2017; effectively filed 21 December 2012) in view of Wish (2006, Clin. J. Am. Soc. Nephrol. 1:S4-S8).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As discussed above, Lerner et al. teach therapeutic methods of administering anti-GDF15 antibodies to a subject, wherein the antibodies comprise the same structures/sequences recited in the instant claims, and wherein both Lerner et al. and the instant specification define “effective amounts” to include the same dosage range.  Lerner et al. also teach administration of the antibodies to treat cachexia associated with CKD, which is a subgenus of the instantly recited CKD.
	Lerner et al. do not explicitly teach that the patient population being treated exhibits iron deficiency, e.g., having transferrin saturation of below 25% and a low ferritin level.  However, Wish teaches that anemia as defined by transferrin saturation less than 20% and lowered serum ferritin levels is a common comorbidity in patients suffering from CKD.  See abstract.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the method of treating cachexia associate with CKD in a subject by administering GDF-15 antibodies having the structures recited in the instant claims, by choosing patients who have the comorbidity of anemia with a reasonable expectation of success.  The motivation to do so is provided by Wish, who discuss how such patients are particularly in need of treatment.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
02 November 2022